Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Status of Claims
Applicant’s amendment filed 9/22/2021 has been entered.  Claims 1 and 18 were amended.  Claim 19 was amended.  Claims 1-18 and 20-24 are under examination.  Claims 25-31 are withdrawn.

Applicant’s amendment has necessitated a new rejection.

New Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 1-9, 13-18 and 20-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wikeley et al. (WO 2015/024995; published February 26, 2015) in view of Moody et al. (US 2014/0206542; published July 24, 2014).
Applicant’s Invention
Applicant claims a co-formulation comprising a) at least one plant growth regulator, at least one oil, 1-70 g/L at least one oil-soluble surfactant dispersing agent comprising a random polyester condensate and at least one emulsifying agent wherein the active is comminuted having an average particle size of 1-12 microns (claim 1).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Wikeley et al. disclose dispersions comprising a) a plant growth regulator with a particle size of 1-7 microns, b) hydrophilic carrier, preferably vegetable oil, paraffin oil or hydrocarbon oil, and an emulsifier/oil soluble surfactant (abstract; limitation of claim 1 and 13).  The formulation formed is an oil dispersion (page 12, line 25; limitation of claim 2).  The concentration of the plant growth regulator is about 4 wt% to 30 wt% (40-300g/L).  The plant growth regulator is a cytokinin include thidiazuron (TDZ) (page 8, lines 7-29; limitation of claims 3-7). The emulsifiers include 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Wikeley et al. teach an oil-soluble surfactant dispersing agent and an emulsifying agent, however, Wikeley et al. teach that the emulsifier acts as a dispersant, aids in dispersion, aids in emulsification and promotes the 
Wikeley et al. does not teach 1-70 g/L of random polyester condensate.  It is for this reason that Moody et al. is joined.
Moody et al. teach agricultural oil-based suspension formulations comprising an active ingredient suspended in finely divided form in oil and at least one surfactant that is a polyalkylene glycol-fatty acid condensate or a polyalkylene glycol ether fatty acid condensate (abstract).  The condensates improve physical stability of oil dispersions and oil-miscible flowable concentrates [0002 and 0010].  The preferred range of the condensates is 2-10% w/v in the formulations, more preferably 3-8% w/v (30-80 g/L) [0020].  Suitable surfactant dispersants are the random polyester condensate Tersperse 2520 [0025].  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Both Wikeley et al. and Moody et al. both teach oil dispersion formulations comprising random polyester condensates.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Wikeley et al. and Moody et al. to include 1-70 g/L of random .  

Claims 10-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wikeley et al. (WO 2015/024995; published February 26, 2015) of view Moody et al. (US 2014/0206542; published July 24, 2014), as applied to claims 1-9, 13-18 and 20-24 in further view of Rusch (US 4,613,354; published September 23, 1986).
Applicant’s Invention
Applicant claims a co-formulation comprising a) at least one plant growth regulator, at least one oil, at least one oil-soluble surfactant dispersing agent and at least one emulsifying agent wherein the active is comminuted having an average particle size of 1-12 microns (claim 1).
Determination of the scope and the content of the prior art

(MPEP 2141.01)



Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Wikeley et al. and Moody et al. do not teach that the biocide added is diuron.  It is for this reason that Rusch is joined.
Rusch disclose synergistic defoliating compositions comprising diuron and thiadiazuron in a ratio of 99:1 to 1:99 which is used on cotton (abstract, column 2, line 41, column 3, line 15).  The compositions act as plant growth regulators with respect to cotton (column 2, lines 15-22).  The combination of thiadiazuron (compound I) with diuron (compound II) in a ratios of 1:10 to 10:1, specifically 1:1, show increased defoliation (Examples 1-7).  
Wikeley et al. does not teach 1-70 g/L of random polyester condensate.  It is for this reason that Moody et al. is joined.
Moody et al. teach agricultural oil-based suspension formulations comprising an active ingredient suspended in finely divided form in oil and at least one surfactant that is a polyalkylene glycol-fatty acid condensate or a polyalkylene glycol ether fatty acid condensate (abstract).  The condensates 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Wikeley et al. and Rusch are drawn to composition for regulating plant growth.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Wikeley et al., Moody et al. and Rusch to include diuron in combination with thiadiazuron in equal ratios with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Wikeley et al., Moody and Rusch to include diuron and thiadiazuron in combination at equal ratios because Rusch shows that combining them together in a ratio of 1:1 causes synergism which increases defoliating properties in cotton.  

Claims 1-18 and 20-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grohs et al. (US 2008/0176746; published July 24, 2008) .
Applicant’s Invention
Applicant claims a co-formulation comprising a) at least one plant growth regulator, at least one oil, at least one oil-soluble surfactant dispersing agent and at least one emulsifying agent wherein the active is comminuted having an average particle size of 1-12 microns (claim 1).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Grohs et al. teach oil suspension concentrates comprising microencapsulated agrochemically active compounds in the oil phase and auxiliaries and/or additives (abstract; limitation of claims 1 and 2).  The active ingredients include herbicides such as diuron, and growth regulators such as thidizauron [0189-190; limitation of claims 3-10].  The formulations also include component iii) polyalkylene condensates of fatty acids and esters [0419; limitation of claims 18 and 19]. The formulations include component ii) selected from mineral oils and vegetable oils [0422-433; limitation of claim 13].  The formulations may also include 2-10% thickeners (rheology modifiers) [0443; limitation of claim 20].  The oil suspensions are prepared by grinding and mixing the components [0454; limitation of claim 21].  The Examples include formulations wherein the actives range from 0.1-18% by weight (1-180 g/L) and the additional components total 74.4% by 
	
  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Grohs et al. do not teach the active is comminuted having an average particle size of 1-12 microns, however the formulations are stable and upon dilution form spray liquors having favorable physical application properties [0448].  It is for this reason that Schnabel et al. is joined.  
Schnabel et al. teach a method of enhancing pesticide performance by contacting the pesticide with and adjuvant (abstract).  The pesticides include growth regulators including thidiazuron [0065].  The formulations are sprayable because the particles size of the agrochemical is preferably less than 10 microns [0126].  The compositions may be formulated and suspension concentrates and include oils, condensates of naphthalene and thickeners [0154-160].  When formulating suspension concentrates that pesticides are comminuted [0167].  
Grohs et al. does not teach 1-70 g/L of random polyester condensate.  It is for this reason that Moody et al. is joined.
Moody et al. teach agricultural oil-based suspension formulations comprising an active ingredient suspended in finely divided form in oil and at 

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Both Grohs et al., Schnabel et al. and Moody et al. teach oil suspension concentrates.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Grohs et al., Schnabel et al. and Moody et al. to include the active in a particle size of less than 10 microns with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Grohs et al., Schnabel et al. and Moody et al. and include active ingredients wherein the particles size is less than 10 microns to ensure that the particles of the active are sprayable.  
Furthermore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Grohs et al., Schanbel et al. and Moody et al. to include 1-70 g/L of random polyester condensate with a .  

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617